                        IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF MISSISSIPPI
                                GREENVILLE DIVISION

FREDRICO STONE                                                                          PETITIONER

v.                                                                              No. 4:19CV4-SA-JMV

TIMOTHY OUTLAW, ET AL.                                                               RESPONDENTS


                                    MEMORANDUM OPINION

        This matter comes before the court on the pro se petition of Fredrico Stone for a writ of

habeas corpus under 28 U.S.C. § 2254. The State has moved to dismiss the petition as untimely filed

under 28 U.S.C. § 2244(d)(2). The petitioner has responded to the motion, and the matter is ripe for

resolution. For the reasons set forth below, the State’s motion to dismiss will be granted and the

instant petition for a writ of habeas corpus dismissed as untimely filed.

                                    Facts and Procedural Posture

        On July 26, 2013, a jury found Fredrico Stone guilty of possession of a controlled

substance as a habitual offender under Miss. Code Ann. § 99-19-81, and the Coahoma County

Circuit Court sentenced Stone to serve sixteen (16) years in the custody of the Mississippi

Department of Corrections (MDOC), to run consecutively to any and all sentences previously

imposed. See Exhibit A1 (Judgment and Sentence, Coahoma County Circuit Court, Cause No.

2012-0105).2 Mr. Stone appealed, and on October 6, 2015, the Mississippi Court of Appeals



        1
         The exhibits referenced in the instant memorandum opinion may be found attached to the
State’s motion to dismiss.
        2
         Mr. Stone later pled guilty to sale of a controlled substance in a separate matter, Coahoma
County Circuit Court Cause No. 2013-0052. However, the instant petition challenges only his
conviction for possession of a controlled substance as a habitual offender in Coahoma County Circuit
Court Cause No. 2012-0105 (ECF doc. 1).
affirmed Stone’s conviction and sentence. Stone v. State, 188 So. 3d 593 (Miss. Ct. App. 2015),

reh’g denied, April 12, 2016 (Cause No. 2014-KA-00480-COA). He did not seek certiorari

review in the Mississippi Supreme Court.

       The docket in Coahoma County Circuit Court Cause No. 2012-0105 reflects that, on

November 2, 2016, Stone filed a Motion for Records and Transcripts, which the circuit court

denied on December 12, 2016. See Exhibit F (Order Dismissing Motion for Records and

Transcripts). In its order, the circuit court found that, because “Stone filed a direct appeal of his

conviction and sentence,” it was “without jurisdiction to consider the motion.” Id. The circuit

court also held that “filing a proper PCR motion is a prerequisite to obtaining free records and

transcripts,” and it did “not construe Stone’s filing as a motion pursuant to the Mississippi

Uniform Post-Conviction Collateral Relief Act, although Stone does mention that he would like

to file a PCR motion.” Id.

                                  One-Year Limitations Period

       Decision in this case is governed by 28 U.S.C. § 2244(d), which provides:

       (d)(1) A 1-year period of limitation shall apply to an application for a writ of habeas
       corpus by a person in custody pursuant to the judgment of a State court. The limitation
       period shall run from the latest of –

               (A) the date on which the judgment became final by the conclusion of
               direct review or the expiration of the time for seeking such review;

               (B) the date on which the impediment to filing an application created by
               State action in violation of the Constitution or the laws of the United
               States is removed, if the applicant was prevented from filing by such State
               action;

               (C) the date on which the constitutional right asserted was initially
               recognized by the Supreme Court, if the right has been newly recognized

                                                     -2-
               by the Supreme Court and made retroactively applicable to cases on
               collateral review; or

               (D) the date on which the factual predicate of the claim or claims
               presented could have been discovered through the exercise of due
               diligence.

       (2) The time during which a properly filed application for State postconviction or
       other collateral review with respect to the pertinent judgment or claim is pending
       shall not be counted toward any period of limitation under this subsection.

28 U. S.C. § 2244(d)(1) and (2).

                                         Conviction Final

       Fredrico Stone’s conviction and sentence became final on April 26, 2016, fourteen (14)

days after the Mississippi Court of Appeals denied Stone’s motion for rehearing. See Exhibit D

(Docket in Cause No. 2014-KA-00480-COA); see also 28 U.S.C. § 2244(d)(1)(a); Miss. R. App.

P. 17(b) (“a petition for writ of certiorari for review of the decision of the Court of Appeals must

be filed in the Supreme Court . . . within fourteen (14) days from the date of entry of judgment

by the Court of Appeals on the motion for rehearing.”); see also Roberts v. Cockrell, 319 F.3d

690 (5th Cir. 2003).

                                         Statutory Tolling

       The Mississippi Supreme Court found that Mr. Stone’s request for records was not a

properly filed application for post-conviction collateral relief under state law; as such, the request

does not constitute a “properly filed” post-conviction application under 28 U.S.C. § 2244(d)(2).

Thus, Mr. Stone is not entitled to statutory tolling of the federal habeas corpus limitations

period. See Artuz v. Bennett, 531 U.S. 4 (2000). However, even if the submission were a proper

post-conviction motion, the instant petition would still be untimely filed. Therefore, the deadline

                                                    -3-
for Mr. Stone to seek federal habeas corpus relief became April 26, 2017.

                                        Equitable Tolling

       “The doctrine of equitable tolling preserves a [petitioner’s] claims when strict application

of the statute of limitations would be inequitable.” United States v. Patterson, 211 F.3d 927, 930

(5th Cir.2000) (per curiam) (internal quotations omitted). The one-year limitations period of the

Anti-Terrorism and Effective Death Penalty Act (“AEDPA”) in 28 U.S.C. § 2255(f) is not

jurisdictional; thus, it is subject to equitable tolling. United States v. Wynn, 292 F.3d 226, 230

(5th Cir.2002). For this reason, a district court may toll the AEDPA limitations period. Id. at

229–30.

       The decision whether to apply equitable tolling turns on the facts and circumstances of

each case. Felder v. Johnson, 204 F.3d 168, 171 (5th Cir.2000); see also Alexander v. Cockrell,

294 F.3d 626, 628 (5th Cir.2002) (per curiam). However, a court may apply equitable tolling

only “in rare and exceptional circumstances.” Davis v. Johnson, 158 F.3d 806, 811 (5th

Cir.1998); see also Minter v. Beck, 230 F.3d 663, 666–67 (4th Cir.2000) (“[E]quitable tolling of

the AEDPA’s one year limitation period is reserved for those rare instances where – due to

circumstances external to the party’s own conduct – it would be unconscionable to enforce the

limitation period against the party and gross injustice would result.”) (quotation omitted).

       The petitioner bears the burden of showing that equitable tolling is warranted. See

Phillips v. Donnelly, 216 F.3d 508, 511 (5th Cir.), modified on reh’g, 223 F.3d 797 (2000) (per

curiam). To do so, the petitioner must show “(1) that he has been pursuing his rights diligently,

and (2) that some extraordinary circumstance stood in his way” of timely filing his § 2255


                                                    -4-
motion. Lawrence v. Florida, 549 U.S. 327, 127 S.Ct. 1079, 1085, 166 L.Ed.2d 924 (2007). A

petitioner’s delay of even four months shows that he has not diligently pursued his rights.

Melancon v. Kaylo, 259 F.3d 401, 408 (5th Cir. 2001).

        In this case, Mr. Stone alleges that “[e]ventually [he] was able to get the funds to afford the

records so that [he] could properly prepare [his] post-conviction petition,” which “ultimately was the

reason why [his] post-conviction-collateral relief motion was delayed.” ECF doc. 1, pp. 14-15. Mr.

Stone is not entitled to equitable tolling on this basis, and the burden to prove equitable tolling rests

with him. Pace v. DiGuglielmo, 544 U.S. 408, 418 (2005). Stone was proceeding pro se; however,

the Fifth Circuit has held that “neither a plaintiff’s unfamiliarity with the legal process nor his lack of

representation during the applicable filing period merits equitable tolling.” Turner v. Johnson, 177

F.3d 390, 392 (5th Cir. 1999). He has alleged no “rare and exceptional circumstances” in that would

entitle him to equitable tolling. Mr. Stone would be entitled to equitable tolling of the statute of

limitations only if he demonstrates that: (1) he pursued his rights diligently, and (2) some

extraordinary circumstance stood in his way that prevented timely filing. Holland v. Florida, 130

S.Ct. 2549 (2010). He has shown neither in the present case and is thus not entitled to equitable

tolling. His federal habeas corpus deadline thus remained April 26, 2017.

                                            Actual Innocence

        In paragraph 18 of his petition, after discussing the delay in filing his post-conviction

proceeding discussed above, Mr. Stone merely states “ACTUAL INNOCEN[CE].” See ECF doc. 1,

p. 15. “[A]ctual innocence, if proved, serves as a gateway through which a petitioner may pass




                                                        -5-
whether the impediment is a procedural bar ... or, as in this case, expiration of the statute of

limitations.” McQuiggin v. Perkins, 133 S.Ct. 1924, 1928 (2013).

        To be credible, a claim of actual innocence:

        requires petitioner to support his allegations of constitutional error with new reliable
        evidence – whether it be exculpatory scientific evidence, trustworthy eyewitness
        accounts, or critical physical evidence – that was not presented at trial. Because such
        evidence is obviously unavailable in the vast majority of cases, claims of actual
        innocence are rarely successful.

Schlup v. Delo, 513 U.S. 298, 324 (1995) (emphasis added). The Supreme Court warns that tenable

actual-innocence claims are rare because a petitioner must persuade the court that, “in light of the new

evidence, no juror, acting reasonably, would have voted to find him guilty beyond a reasonable

doubt.” McQuiggin v. Perkins, 133 S.Ct. 1924, 1928 (2013) (citing Schlup, 513 U.S. at 329; House v.

Bell, 547 U.S. 518, 538 (2006)).

        Mr. Stone offers only his bare assertion that he is actually innocent of the crime for which he

was convicted, and such “conclusory allegations do not raise a constitutional issue in a habeas

proceeding.” Ross v. Estelle, 694 F.2d 1008, 1012 (5th Cir. 1983). As such, Mr. Stone is not entitled to

habeas corpus relief based upon his claim of actual innocence, and his habeas corpus deadline

remains April 26, 2017.

                               The Instant Petition is Untimely Filed

        Under the prison “mailbox rule,” the instant pro se federal petition for a writ of habeas

corpus is deemed filed on the date the petitioner delivered it to prison officials for mailing to the

district court. Coleman v. Johnson, 184 F.3d 398, 401, reh’g and reh’g en banc denied, 196 F.3d

1259 (5th Cir. 1999), cert. denied, 529 U.S. 1057, 120 S. Ct. 1564, 146 L.Ed.2d 467 (2000)

                                                        -6-
(citing Spotville v. Cain, 149 F.3d 374, 376-78 (5th Cir. 1998)). In this case, the federal petition

was filed sometime between the date it was signed on December 11, 2018, and the date it was

received and stamped as “filed” in the district court on December 20, 2018. Giving the petitioner

the benefit of the doubt by using the earlier date, the instant petition was filed nearly 20 months

after the April 26, 2017, filing deadline. For these reasons, the State’s motion to dismiss will be

granted, and the instant petition for a writ of habeas corpus will dismissed with prejudice and

without evidentiary hearing as untimely filed under 28 U.S.C. § 2244(d). A final judgment

consistent with this memorandum opinion will issue today.

       SO ORDERED, this, the 9th day of July, 2019.

                                                               /s/ Sharion Aycock
                                                              U. S. DISTRICT JUDGE




                                                    -7-
